Exhibit 10.1.51

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Product Development and Manufacturing Agreement

ThinKom 30” VICTS “2Ku” Earth Station Aboard Aircraft (ESAA)

EXHIBIT A- 2, Revision 1

This Exhibit A-2, dated as of September 12, 2013 (the “Effective Date”) and
revised as of June 10, 2014 is entered into pursuant to the terms and conditions
of the Product Development and Manufacturing Agreement (“Agreement”), dated as
of November 14, 2012, as amended, by and between Gogo LLC (“Gogo”), and ThinKom
Solutions, Inc. (“ThinKom”), and is subject to and incorporates by reference the
provisions of the Agreement. Capitalized terms used but not defined herein shall
have the meanings set forth in the Agreement.

Described within this Exhibit A-2, as revised are the Products and Deliverables
to be developed and provided by ThinKom to Gogo, and related terms and
conditions. To the extent there is any contradiction, inconsistency or ambiguity
between the terms of this Exhibit A-2 and the Agreement, this Exhibit A-2 will
govern. The Deliverables and Products defined and set forth in this Exhibit A-2
are in addition to the Deliverables and Products described in Exhibit A,
Revision 1. The Parties acknowledge that the technology and know-how obtained in
development of products under Exhibit A may be used in part in the Development
of the Deliverables and Products hereunder.

This Exhibit A-2 covers the Product Specification set forth in Schedule 1,
attached hereto – Specifications, detailing the capabilities and scope, and
Deliverables under this Exhibit A-2 generally are described as:

 

  1. K4 System Line Replaceable Units (LRUs) developed and produced under the
terms of Exhibit A, as amended

[***]

 

  2. LRUs developed and produced under the terms of this Exhibit A-2

[***]

 

1. Product. For the purposes of this Exhibit A-2, the Product is ThinKom’s K4
plus Tx Antenna shipset, to be commercially designated “2Ku”, comprised of:

 

  a. [***]

All the Product components under this Exhibit A-2 are described as the Shipset
(the “Shipset”); Each Shipset includes Deliverables set forth above with the
specifications set forth on Schedule 1 (the “Specifications”).



--------------------------------------------------------------------------------

2. Statement of Work Responsibilities for the development component of this
Agreement shall be allocated as set forth below:

 

  a. Phase 1 – Product Design

 

  i. ThinKom Responsibilities

 

  1. Design Shipset (the “Shipset” or “Shipsets”) that complies with the
requirements set out in Schedule 1 in their entirety.

 

  2. Provide finalized volume envelope requirements to Gogo of detail sufficient
to allow final radome design.

 

  3. Provide antenna performance models to Gogo as required for Gogo’s network
performance analyses.

 

  4. Incorporate optimizations based on Gogo’s feedback, as required.

 

  5. Provide status updates as requested, and inform Gogo of any risks to the
agreed upon schedule at the earliest possible date.

 

  6. Execute a preliminary design (PDR) review when appropriate design gates are
reached.

 

  7. Execute a critical design review (CDR) when appropriate design gates are
reached.

 

  ii. Gogo Responsibilities

 

  1. Provide clarification of performance requirements as needed.

 

  2. Provide final design authorization subsequent to PDR and CDR as a trigger
for moving to prototype phase.

 

  3. Provide, in a prompt and timely manner, all specifications, definitions,
and clarifications of any system and/or platform interfaces, designs, and
configurations required by ThinKom to design the Product in accordance with the
requirements of this Agreement.

 

  b. Phase 2 – Prototype, Production and Test

 

  i. ThinKom Responsibilities

 

  1. Manufacture and deliver five (5) Black Label Product units of the design
approved by Gogo no later than [***] (“Product Acceptance”).

 

  2. Provide status updates as requested, and inform Gogo of any risks to the
agreed upon schedule at the earliest possible date.

 

  3. Provide performance measurements of units to Gogo.

 

  4. Demonstrate performance of physical prototypes to Gogo at Gogo’s request.

 

  5. Complete DO-160 certification at ThinKom’s expense, of all LRUs prior to
Product Acceptance by Gogo.

 

  6. Demonstrate compliance with all applicable FCC and international (ETSI/ITU)
standards prior to Product Acceptance.

 

  7. ThinKom to Demonstrate ESAA Compliance with respect to the applicable
standards using block-upconverter and radome LRUs as supplied by Gogo.

 

  8. ThinKom to provide detailed plan describing how Tx aperture pointing will
be maintained to the required accuracy at PDR, and demonstrate to Gogo prior to
Product Acceptance.

 

Confidential and Proprietary    Gogo LLC

 

2



--------------------------------------------------------------------------------

  ii. Gogo Responsibilities

 

  1. Gogo may, at its discretion, request testing of some or all components of
the Product in Gogo’s laboratory facilities during the initial product delivery
phase.

 

  2. Provide final design authorization subsequent to CDR as a trigger for
moving to production phase.

 

  3. STC for the entire system, of which the Product is a component.

 

  4. Good Faith efforts to obtain PMA and ESAA approval for the Product in a
timely manner, as set forth herein.

 

  5. Provide, in a prompt and timely manner, all specifications, definitions,
and clarifications of any system and/or platform interfaces, designs, and
configurations required by ThinKom to design the Product in accordance with the
requirements of this Agreement.

 

3. Pricing and Payment.

 

  a. Non-Recurring Engineering (“NRE”) Fees. Gogo agrees to pay [***] in NRE
Fees under the terms of this Exhibit. NRE fees are payable according to the
installment schedule set forth in Section 4 below, and NET [***] after Gogo’s
receipt of each corresponding invoice.

 

  b. Purchase Commitment. Gogo agree to place an order for five (5) black label
Product units to be delivered on or before [***].

 

  c. Shipset Purchase Pricing. ThinKom agrees to sell Product units to Gogo in
accordance with the quantities, delivery dates, and pricing set forth in the
below table (Table 1).

 

Confidential and Proprietary    Gogo LLC

 

3



--------------------------------------------------------------------------------

TABLE 1 – Shipset Pricing

[***]

 

  d. Spares Purchase Pricing. ThinKom agrees to sell Product units to Gogo in
accordance with the quantities, delivery dates, and pricing set forth in the
below table (Table 2).

TABLE 2 – Spares Pricing

[***]

 

4. Payment Schedule. Subject to the above Sections 3a. and 3b, and upon
execution of the Agreement and this Exhibit A-2 by the Parties:

 

  i. [***]

If this Agreement is terminated by Gogo pursuant to its rights set forth in
Sections 2, or 3, or the Agreement terminates pursuant to Section 17 of the
Agreement, Gogo shall have no further obligations to make any further payments
of NRE Fees due after such termination, except in the case of termination set
forth in Section 3 or Section 17 (if Gogo is in breach or has taken action per
17.1.b), Gogo shall pay ThinKom [***]. Upon termination for any reason, [***].

 

5. Exclusivity.

 

  a. Scope. [***].

 

  b. [***].

 

  c. [***]

 

  d. [***].

[***]

 

6. [***]

 

7. Additional Obligations.

 

  a. [***]

 

8. Intentionally deleted.

 

9. ESAA/PMA Delay. [***].

 

10. Right of First Refusal - [***]. For a period of [***] from the Effective
Date of this Exhibit A-2, ThinKom agrees to give Gogo a Right of First Refusal
(RoFR) to purchase on an exclusive basis, any [***] antenna system that ThinKom
may develop for the [***]. In the event ThinKom and Gogo enter into a separate
development agreement for a [***] antenna system upon mutually acceptable terms
(including an Exclusivity provision similar to the provision set forth in this
Exhibit A-2), in such case this RoFR would not be applicable.[***].

 

11.

Minimum Order Size and Payment Schedule for Additional Orders. Orders will be
placed in minimum quantities of [***] Units for delivery over a period of no
more than six months from the 1st to the [***] unit and deliveries starting no
later than [***] from order placement (or sooner if

 

Confidential and Proprietary    Gogo LLC

 

4



--------------------------------------------------------------------------------

  mutually agreed between ThinKom and Gogo). For any purchase order placed by
Gogo under this Exhibit A-2, Gogo shall pay ThinKom: [***]. ThinKom agrees that
this Agreement does not create any volume purchase obligations for Gogo and that
Gogo is not required to purchase any Product units hereunder.

 

12. Delivery. After final acceptance by Gogo of the first 25 Shipsets as
outlined in Table l, ThinKom agrees to begin delivering product ordered under
the terms of this Agreement no longer than [***].

 

13. Deposit Materials. Escrow materials shall be those specified in the Escrow
Agreement.

 

14. ESAA License. [***].

 

15. ThinKom Test Demonstration. ThinKom agrees to: (i) deliver to Gogo a test
plan for the Product by [***] (the “Test Plan”), and (ii) successfully test the
Product at ThinKom’s facility in accordance with a Test Plan Accepted by Gogo.
The Test Plan must include a detailed description of

 

  •   test cases,

 

  •   test procedures, and

 

  •   acceptance criteria for a successful test.

Each test case must include a demonstration of the following:

 

  •   Antenna pattern

 

  •   Pointing accuracy

Upon Gogo’s Acceptance of a Test Plan, ThinKom shall successfully test the
Product as soon as possible, but by no later than by [***](the “Test Deadline”),
unless failure to meet the Test Deadline is caused by Gogo or the need to obtain
a necessary experimental license. In the event that ThinKom fails to
successfully test the Product in accordance with the Accepted Test Plan by the
Test Deadline, and is not able to provide a recovery plan to successfully
complete the testing within a reasonable amount of time, Gogo shall have the
right to terminate the Agreement and request a refund of all amounts previously
paid to ThinKom.

 

16. Additional Terms.

 

  a. Right to Complete. Subject to the escrow agreement between the Parties, the
terms of which shall supersede the terms of this Section in the event of a
conflict, should any of the Shipsets delivered to Gogo not operate in accordance
with the Specifications, or if ThinKom otherwise materially defaults in its
performance under any purchase order, other than a default resulting or arising
from Gogo’s actions or inaction, then, subject to ThinKom’s warranty
obligations, and upon Gogo’s instruction, ThinKom shall release or notify the
applicable escrow agent to release the Deposit Materials to Gogo to allow Gogo
to complete any ordered Shipsets pursuant to a purchase order issued prior to
the date of default. Gogo shall be entitled to make modifications to ThinKom’s
Deposit Materials for completion of any Shipsets. For any Deposit Materials
released to Gogo via escrow, Gogo agrees to hold such Deposit Materials as
Confidential Information in accordance with the terms and conditions set forth
in the Confidentiality Agreement. In the event of the foregoing, Gogo shall be
responsible to ThinKom for the actual costs incurred by ThinKom associated with
each Shipset through the date on which Gogo exercises its right to complete such
Shipset under this Section, which amount will be payable to ThinKom upon the
delivery of each such Shipset, or partial Shipset, to Gogo. In the event Gogo
exercises its rights under this Section, ThinKom shall return any amounts
pre-paid by Gogo to ThinKom in excess of the actual costs incurred by ThinKom.

 

Confidential and Proprietary    Gogo LLC

 

5



--------------------------------------------------------------------------------

  b. Use of Third Party Technology. In cases where ThinKom licenses third party
technology which is incorporated into the Shipsets, ThinKom shall enable Gogo
and its customers to use such rights subject to Gogo or its customer agreeing to
pay the same royalty fee or license to any third parties for use of their
intellectual property integrated into the Shipsets that ThinKom was paying to
such third party. Gogo shall pay the third party such applicable royalty/fee
under terms and conditions that are at least as good as ThinKom’s. ThinKom shall
use its best efforts to identify any use of Third Party Technology in the
Product Shipset and communicate the presence of any such Third Party Technology
to Gogo on or before the PDR date defined in Schedule 2 (“Milestones”) of this
Exhibit. As detailed in Paragraph 16e, ThinKom believes the modem used in the
MODMAN includes third party software and ThinKom does not warrant the function
of this software.

 

  c. Radome & Associated Equipment. ThinKom agrees to provide prompt support,
via provision of information and/or support personnel with the appropriate
expertise, to Gogo as required for the development of a suitable radome and
associated equipment (the “Radome”) for the Product. ThinKom agrees to provide,
at no additional cost, a commercially reasonable level of support as mutually
agreed to by the parties upon acceptance of the Product by Gogo. Should the
support requirements exceed such levels, ThinKom will provide such additional
support on an hourly basis of [***].

Gogo agrees to work in good faith once the Radome is fully developed to sell or
license the Radome to ThinKom at a reasonable and mutually agreeable price in
support of any military application opportunities which Gogo is not pursuing
directly. Gogo shall make no warranty regarding the suitability of the Radome
design for any purpose.

 

  d. [***] Associated Equipment. ThinKom agrees to provide prompt support, via
provision of information and/or support personnel with the appropriate
expertise, to Gogo as required for the qualification of a suitable [***], and
associated equipment for the Product. Subsequent to selection of a [***] deemed
suitable by both parties ThinKom agrees to integrate the [***] with the Product
at ThinKom facilities, and certify that it is suitable for use with the Product.

ThinKom agrees to provide this support, at a commercially reasonable level as
mutually agreed to by the parties, at no additional cost to Gogo. Should the
support requirements exceed such levels, ThinKom will provide such additional
support on an hourly basis of [***].

 

  e. Modem Terms. The parties agree to and acknowledge that the terms of the
Reseller Agreement between ThinKom and [***] will apply to the modem related
aspects of this Agreement, Shipset and optional Slave Modem, including, but not
limited to the following terms:

 

  i. [***].

 

  ii. Modem manufacturer, [***], may declare the current modem model ‘obsolete’
upon 90 days notice. Should this happen the parties agree to negotiate in good
faith compensation for ThinKom’s costs to incorporate a new modem into the
Shipset and/or a ‘buy ahead’ program in which a given number of modems will be
purchased in advance of the announced obsolescence.

 

  iii. Modem manufacturer, [***], may increase the cost of the current modem
from time to time. The Parties agree that should [***] increase the cost of the
modem, the cost of the Shipset and Slave Modem will be increased, dollar for
dollar, to adjust for the increased cost of the modem.

 

  iv. Modem Manufacturer, [***], does not warranty the function of any third
party software used on its modem, and therefore ThinKom does not give a warranty
for this third party software to Gogo.

 

Confidential and Proprietary    Gogo LLC

 

6



--------------------------------------------------------------------------------

  f. End of Life. ThinKom shall be aware of and proactively monitor all items
and material used in the manufacture of Product Units for impending obsolescence
issues. ThinKom will provide immediate formal notification to Gogo as soon as a
pending obsolescence issue or event is known to ThinKom, describing the obsolete
item, reason for obsolescence, estimated date the item will no longer be
available, and any proposed alternatives. Timely notification is imperative to
allow sufficient time to identify alternates for the affected parts, and perform
any necessary certifications, which may involve OEMs and airline regulatory
agencies. ThinKom will use diligent efforts to minimize cost and operational
impact, including the effects of interchangeability to Gogo and its customers.
Gogo may desire to place additional orders for items purchased hereunder.
ThinKom shall provide Gogo with a “Last Time Buy Notice” at least twelve
(12) months prior to any action to discontinue any LRU purchased under the
Agreement.

 

Confidential and Proprietary    Gogo LLC

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Exhibit A-2 to the Product
Development and Manufacturing Agreement, as amended, as set forth above in the
preamble.

 

ThinKom Solutions, Inc.     Gogo LLC By:  

/s/ Mark J. Silk

    By:  

/s/ Anand Chari

Mark J. Silk

President

June 26, 2014

   

Anand Chari

Executive Vice President

June 26, 2014

 

Confidential and Proprietary    Gogo LLC

 

8



--------------------------------------------------------------------------------

Schedule 1 – PDMA Exhibit A-2 – Specifications:

GoGo “2Ku” Specification List

[***]

 

Confidential and Proprietary    Gogo LLC

 

9



--------------------------------------------------------------------------------

Schedule 2 - Milestones

TABLE 3 - Milestones

[***]

 

Confidential and Proprietary    Gogo LLC

 

10